Citation Nr: 1606244	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  05-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from June 1941 to December 1945.  The Veteran died in December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  A hearing was held in July 2006 before a Veterans Law Judge (VLJ) who is unavailable to participate in the present decision.  The appellant was provided an additional hearing before the undersigned Veterans Law Judge in April 2011.  Copies of the transcripts of those hearings are of record. 

The Board remanded the issue on appeal for additional development in March 2007, June 2010, July 2011, and December 2012.  In May 2013 the Board issued a decision denying the claim.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), and pursuant to a Joint Motion for Remand (JMR), the decision was vacated and remanded.  The case is now returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in December 2003; the immediate cause of death was multi-organ failure, due to or as a consequence of hypotension, due to or as a consequence of gastrointestinal bleed.  The appellant contends that the internal bleeding was caused by an October 30, 2003 colonoscopy performed at the Marion VA Medical Center (VAMC) that the VA facility failed to properly treat during treatment from November 18, to November 28, 2003.

In the December 2015 JMR, the parties agreed that the Board erred by not addressing the appellant's assertions during the April 2011 Board hearing that the Veteran's black stools at the end of his second Marion VAMC hospitalization indicated that he was still suffering from a gastrointestinal (GI) bleed.  The JMR noted that during the hearing, the appellant testified that the Veteran was still suffering from a GI bleed when he was transferred from the Marion VAMC to the Pinckneyville Community Hospital on November 28, 2003, and Dr. Raymund Pineda was reluctant for the Veteran to be transferred back to Pinckneyville Community Hospital because he continued to have black tarry stools.  The JMR noted also noted that the Veteran's treatment records indicated that his stools were black on November 25, 2003, and November 28, 2003, and he was discharged from the Marion VAMC to the Pinckneyville Community Hospital on November 28, 2003.  However, the JMR indicated that it was unclear from the Board's decision whether it considered the appellant's argument regarding the Veteran's black stools as evidence of a GI bleed. 

The JMR went on to note that even though the Secretary did not concede error in the following, the appellant had raised additional issues, including that the 2012 VA medical opinion noted the results of a November 3rd kidney, ureter, and bladder radiograph (KUB), which reportedly demonstrated "considerable gaseous distension of colonic loops" and then notes "[t]here is no reference in the medical record referring to these results."  Further, the appellant noted that the prior GI endoscopy on October 30, 2003, rendered the diagnosis of "possible Ogilvie Syndrome."  (Surgery Consult, October 30, 2003). The Gastroenterologist recommended on November 21, 2003, that an esophagogastroduodenoscopy (EGD) be repeated in two to three days "to take a better look" after "old blood was found in the stomach" but "no active bleed," but there is no reference to a repeated EGD in the record.  Thus, the appellant determined that the opinion should have discussed the significance of the KUB or EGD results or the lack of discussion of the results in the medical record.

The appellant also noted that the 2012 VA medical opinion found that the Veteran's "blood counts had been stable with no evidence to suggest ongoing bleeding, or an acute abdomen" at the time of his second discharge from the Marion VAMC and transfer back to Pinckneyville Community Hospital on November 28, 2003.  However, the appellant argued that the opinion did not address the Veteran's low red blood cell count (RBC), hemoglobin level (HGB), and hematocrit level (HCT) from November 23, 2003, to November 28, 2003.  It was noted that the Veteran's RBC, HGB, and HCT also remained below the normal range despite three blood transfusions on November 18, 2003, November 20, 2003, and November 21, 2003. The blood transfusions were originally ordered by a Gastroenterologist on November 18, 2003, to keep the Veteran's HCT level above 30.  The appellant asserted that the opinion does not address whether the Veteran's RBC, HGB, and HCT improved following the three blood transfusions.

As the above are medical considerations, the Board finds that a supplemental opinion addressing the appellant's claim is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to identify any additional, relevant treatment records pertaining to her claim on appeal.  Make efforts to obtain any relevant records identified by the appellant.

2.  Thereafter, make arrangements for a medical opinion to be provided by the examiner who provided the previous opinion in June 2012 addressing the Veteran's 38 U.S.C.A. § 1151 claim with respect to whether the Veteran's cause of death was related to the October 30, 2003 colonoscopy and subsequent treatment from November 18, to November 28, 2003, performed at the Marion VAMC. If this examiner is not available an opinion should be provided with a physician with the relevant background.  The examiner should review the claims folder in conjunction with the opinion. 

The examiner(s) should provide opinions as to the following: 

(a)  Was the October 30, 2003 colonoscopy and subsequent treatment rendered for gastrointestinal bleeding from November 18, to November 28, 2003, performed by the Marion VAMC the proximate cause of the Veteran's gastrointestinal bleed that caused his death? 
 
(b)  If so, was the Veteran's gastrointestinal bleed that caused his death the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in conducting the October 30, 2003 colonoscopy or treatment from November 18, to November 28, 2003? 

(c)  In the course of the October 30, 2003 colonoscopy or treatment from November 18, 2003 to November 28, 2003, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

(d)  Was the proximate cause of the gastrointestinal bleed that caused the Veteran's death an event not reasonably foreseeable, i.e., would a reasonable health care provider have considered gastrointestinal bleed to be an ordinary risk of the colonoscopy or treatment from November 18, to November 28, 2003? 

In providing the above opinions, the examiner must consider the following:

(a)  The appellant testified that the Veteran was still suffering from a GI bleed when he was transferred from the Marion VAMC to the Pinckneyville Community Hospital on November 28, 2003, and Dr. Raymund Pineda was reluctant for the Veteran to be transferred back to Pinckneyville Community Hospital because he continued to have black tarry stools.  

(b)  The Veteran's treatment records indicated that his stools were black on November 25, 2003, and November 28, 2003, and he was discharged from the Marion VAMC to the Pinckneyville Community Hospital on November 28, 2003.  

(c)  The 2012 VA medical opinion states that the November 3rd kidney, ureter, and bladder radiograph (KUB) demonstrated "considerable gaseous distension of colonic loops" and then notes "[t]here is no reference in the medical record referring to these results."  Further, the prior GI endoscopy on October 30, 2003, rendered the diagnosis of "possible Ogilvie Syndrome."  (Surgery Consult, October 30, 2003).  The Gastroenterologist recommended on November 21, 2003, that an esophagogastroduodenoscopy (EGD) be repeated in two to three days "to take a better look" after "old blood was found in the stomach" but "no active bleed," but there is no reference to a repeated EGD in the record.   

Please discuss the significance of the KUB or EGD results or the lack of discussion of the results in the medical record.

(d)  The 2012 VA medical opinion found that the Veteran's "blood counts had been stable with no evidence to suggest ongoing bleeding, or an acute abdomen" at the time of his second discharge from the Marion VAMC and transfer back to Pinckneyville Community Hospital on November 28, 2003.  However, the opinion did not address the Veteran's low red blood cell count (RBC), hemoglobin level (HGB), and hematocrit level (HCT) from November 23, 2003, to November 28, 2003.  It was noted that the Veteran's RBC, HGB, and HCT also remained below the normal range despite three blood transfusions on November 18, 2003, November 20, 2003, and November 21, 2003. The blood transfusions were originally ordered by a Gastroenterologist on November 18, 2003, to keep the Veteran's HCT level above 30.  

Please address whether the Veteran's RBC, HGB, and HCT improved following the three blood transfusions.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the appellant and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




